DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 also recited “the front surface.” 
Claims 5 and 8 recite “the line width.”
Claims 3, 4 and 5 depend on claim 1, and claims 6, 7 and 8 depend on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieffer et al., US Pub. 2004/0159162.
Regarding claims 2 and 7, Kieffer teaches a strain sensor resistor (strain gauge; see at least paragraphs 20-25 and figures 1-2), comprising:
an insulation substrate 12 (paragraph 0020) having a predetermined thickness (1 to 30 mils), a predetermined bending strength (bending strength for fiberglass, plastic, epoxy or polyimide), and an approximately rectangular form in a planar view (see figures 1 and 2);
a thin-film strain-sensitive resistive layer (a resistive stain sensitive foil) formed nearly at the center of the front surface of the insulation substrate 12; and
a front surface electrode layer 18A, 18B formed in either front end part of the insulation substrate (claim 2 does not recite directly on the substrate) and electrically connected to the thin-film strain-sensitive resistive layer 16; wherein
the strain sensor resistor has a tip shape allowing mounting with solder using the front surface electrode layer (the electrode layers 18A, 18B are pre-soldered or bumped (paragraph 0021); and
the thin-film strain-sensitive resistive layer 16 comprises a resistive pattern extending in the longitudinal direction of the insulating substrate 12 (see figure 2). 
Regarding claim 6, Kieffer teaches the substrate thickness of about 1 to about 30 mils (25.4 µm to 762 µm), and the predetermined bending strength of 800 to 1200 MPa (polyimide ranges from 340 MPa to 21,000 MPa, see https://en.wikipedia.org/wiki/Polyimide#:~:text=Polyimides%20compounded%20with%20graphite%20or,creep%20and%20high%20tensile%20strength.).

Claim Rejections - 35 USC § 103
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eisler in view of Tellkamp, US Pat. 2,953,764.
Regarding claim 1, Eisler teaches a strain sensor resistor (strain gauge; see col. 1, lines 17-20, col. 2, line 8 and figures 1, 5-9), comprising:
an insulation substrate 10 having a predetermined thickness, a predetermined bending strength, and an approximately rectangular form in a planar view (substrate 10 being thin and deformable; see at least col. 2, lines 33-34 and figure 5);
a thin-film strain-sensitive resistive layer (gauges 13, 21 and/or 22 depending on figure 5-8) formed nearly at the center of the front surface of the insulation substrate;
a front surface electrode layer 12 (electrodes best shown in figure 5) formed in either front end part of the insulation substrate 10 and electrically connected to the thin-film strain-sensitive resistive layer (13); and
a back surface electrode layer (Eisler teaches folding the flexible substrate 10 to form a back-to-back gauge structure [see figures 6 and7], that the electrodes 12 are connected by bridge contacts 20 to electrically connect the front/top electrode 12 with the back/lower electrode 12; 
the strain sensor resistor 13 has a tip shape 11 (as best shown in figure 1) allowing mounting with solder 17 (to terminals) using the back surface electrode layer (see the electrical connection shown in figure 9).
Alternatively, Tellkamp teaches a front surface, a back surface and a side surface electrode (side electrode electrically connecting the front and back surface electrodes) attached to the substrate 2 for the purpose of being able to mount terminal 5 to either the front surface electrode or the back surface electrode.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Tellkamp with Eisler, since the electrode configuration taught by Tellkamp allows for flexible terminal mounting on multiple (three shown in figure 1of Tellkamp) electrode surfaces.   
Regarding claim 4, Eisler teaches the strain sensor resistor, wherein the thin-film strain-sensitive resistive layer 13 (see figures 1 and/or 5) comprises a resistive pattern extending in the longitudinal direction of the insulation substrate.
Regarding claim 5, Eisler teaches the strain sensor resistor, wherein the resistive pattern comprises a meandering pattern 30 (see figures 10-12) and a swelling pattern (35-39; bridges) connected to the meandering pattern 30 and having a form swelling (the patterns 35-39) out from the line width of the meandering pattern.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisler in view of Kieffer.

Kieffer selects a substrate 12 having a thickness of about 1 to about 30 mils (25.4 µm to 762 µm), and the predetermined bending strength of 800 to 1200 MPa (polyimide ranges from 340 MPa to 21,000 MPa, see https://en.wikipedia.org/wiki/Polyimide#:~:text=Polyimides%20compounded%20with%20graphite%20or,creep%20and%20high%20tensile%20strength.) to meet and/or match a given gage factor (see paragraphs 0015 and 0025).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Kieffer with Eisler, since selection of the substrate thickness and bending strength is determined by the needed gage factor.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer in view of Eisler.
Regarding claim 8, Kieffer teaches the claimed invention except for the resistive pattern having a meandering pattern and a swelling pattern connected to the meandering pattern and having a form swelling out from the line width of the meandering pattern.
Eisler teaches the strain sensor resistor, wherein the resistive pattern comprises a meandering pattern 30 (see figures 10-12) and a swelling pattern (35-39; bridges) connected to the meandering pattern 30 and having a form swelling out (the patterns 35-39) from the line width of the meandering pattern.  That, the swelling patterns allows for fine tuning the resistor device (col. 4, lines 35-45). 
.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu, Inamori, Paetow, Dario et al., Rud, Jr. et al., Kovacich, Sasaki et al., Chuang et al., and Chen et al. teach strain sensor devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833